DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 09/07/2022 has been received and entered.  By the amendment, claims 1-12 and 14-19 are now pending in the application.
Claims 1-12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a light modulating liquid crystal cell comprising a combination of various elements as claimed more specifically each of the plurality of first pixels comprises a plurality of first sub-pixels, each of the plurality of first sub-pixels comprises a first transistor, the plurality of first sub-pixels comprises at least two first sub-pixels arranged in a first direction and at least two first sub-pixels arranged in a second direction, and the first direction intersects the second direction, wherein gate electrodes of the first transistors of the plurality of first sub-pixels of each of the plurality of first pixels are all electrically connected to one of the first scanning lines, and source electrodes of the first transistors are all electrically connected to one of the first data lines and wherein the plurality of first pixels is arranged in a density of p, and the plurality of first sub- pixels comprises n adjacent first sub-pixels disposed in the first direction and n adjacent first sub- pixels disposed in the second direction, where

    PNG
    media_image1.png
    101
    237
    media_image1.png
    Greyscale

as set forth in claim 1.
Claims 2-12 and 14-19 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871